Appeal from an order of the Supreme Court, Wayne County (Stephen R. Sirkin, A.J.), entered January 24, 2007 in a personal injury action. The order denied plaintiffs motion for leave to renew plaintiffs opposition to defendant’s motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Kosoff-Boda v County of Wayne (45 AD3d 1337 [2007]). Present—Hurlbutt, J.P., Martoche, Smith, Centra and Fahey, JJ.